In the Supreme Court of Georgia



                                     Decided:     April 26, 2016


  S16Y0328. IN THE MATTER OF STEPHEN BAILEY WALLACE, II.

      PER CURIAM.

      This disciplinary matter is before the Court on a Notice of Discipline

seeking the disbarment of Stephen Bailey Wallace, II (State Bar No. 734309)

based on his violations of Rules 1.3, 1.4, 1.16 (d), 8.4 (a) (4), and 9.3 of the

Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d). The maximum

sanction for a violation of Rules 1.3 and 8.4 (a) (4) is disbarment, while the

maximum sanction for a violation of Rules 1.4, 1.16 (d), and 9.3 is a public

reprimand. The State Bar attempted to serve the Notice of Discipline on

Wallace personally at the address listed with the State Bar, but the sheriff filed

a return of service non est inventus. The State Bar then properly served Wallace

by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii). As Wallace failed to

file a timely Notice of Rejection, he is in default, has waived his rights to an

evidentiary hearing, and is subject to such discipline and further proceedings as

may be determined by this Court. See Bar Rule 4-208.1 (b).
      The facts show that Wallace was hired to represent a client in a lawsuit

seeking damages for serious and protracted injuries the client suffered in 2003.

Wallace, who has been a member of the State Bar since 1991, filed suit in

September 2004 and engaged in regular contact with his client through January

2013, assuring the client that the case was progressing satisfactorily towards

trial and that Wallace was waiting on an order allowing the client’s treating

physician to testify at trial. Wallace told the client to forward his medical bills

to Wallace and not to worry about them. As instructed, the client forwarded

approximately $100,000 in medical bills to Wallace over the years and did not

pay those bills. In reality, however, Wallace had not filed anything in the

client’s case since April 2006, and the case was dismissed in June 2013.

Wallace failed to respond to the State Bar’s Notice of Investigation related to the

client’s grievance, and the Bar sought and obtained an interim suspension

effective June 30, 2015.

      We have reviewed the record, and we agree with the State Bar that

disbarment is the appropriate sanction in this matter, particularly as it appears

that Wallace acted with a dishonest and selfish motive and that the victim was

vulnerable. Accordingly, the name of Stephen Bailey Wallace, II is hereby

                                        2
removed from the rolls of persons entitled to practice law in the State of

Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

     Disbarred. All the Justices concur.




                                     3